Adams, J.,
dissenting. — Where, in an action upon a promissory note, the defendant admits the execution of the note, and pleads payment, and the parties proceed to trial upon that issue, the burden is upon the defendant to prove the payment. If, in the progress of the trial, the defendant .introduces in evidence a receipt of payment, the> execution of which is admitted, the defendant may then rest, the burden being shifted to the plaintiff to so explain the receipt as to destroy its force. So far there cannot, of course, be a difference of opinion. Tet, I think that the instructions given by the Circuit Court do not differ in substance from the foregoing statement. Perhaps the majority of the court would so concede, but they think that they are susceptible of another meaning.
The court instructed the jury that the burden of proving payment was on the defendant. This was true, if the court had reference to the case as it stood at the commencement of the trial; it was not true, if the court had reference to the case as it stood after the introduction of the receipt. The majority, of this court think that the Circuit Court might have been understood as having reference to the case as it stood after the introduction of the receipt. But, it should be observed that in the second instruction the Circuit Court expressly charged the jury that.the introduction of the receipt made a ■prima facie case for the defendant, and imposed upon the plaintiff the burden of explaining the receipt. It will be seen that the legal effect of the receipt is expressed in language that is unmistakable. In the majority opinion this is not denied, but it is said that the jury might have been misled by the omis*554sion to keep the legal effect of the receipt before their minds. Omission to repeat an instruction cannot, I think, be regarded, as ground for reversal.
Again, where a jury is instructed that the burden of proof is upon the defendant it is to be understood that the court refers to the issue as made by the pleadings, unless there is something to indicate that the court refers to the status of the case at some particular point in the progress of the trial. In this case there is, to my mind, not only no such indication, but the idea seems to be precluded. To suppose that the court referred to the status o.f the case after the introduction of the receipt would involve a - palpable contradiction of terms. Under such a construction of the instructions the jury must have understood the court as saying in substance that although the introduction of the receipt made a prima facie case for the defendant, still the burden of proof remained upon the defendant, and he could not succeed without additional evidence. If we suppose the jury so understood the court we must suppose that they were ignorant of the meaning of the language used; but as that is free from ambiguity or obscurity such a supposition is not allowable.
Mr. Justice Beck concurs with me in this dissent.